DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to Independent Claim 1, the Applicant has sufficiently amended the claim to incorporate the allowable subject matter indicated in the previous Office action on August 24, 2021, whereby the prior art fails to teach or suggest the combination of structural and functional limitations to the elongated light source, the main housing, and the first lateral wing, and in particular to the lateral wing emitting a second light, wherein there is a third light source emitting light to a light guide on the first lateral wing to emit light from the first lateral wing.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 6,382,817 B1 to Chelf that teaches a light fixture with lateral wings but without a light guide with illumination means [note Figures 1-2].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, March 1, 2022

/Jason M Han/Primary Examiner, Art Unit 2875